Exhibit 10.1
FIRST AMENDMENT TO FORBEARANCE AGREEMENT AND FOURTH
AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
     FIRST AMENDMENT TO FORBEARANCE AGREEMENT AND FOURTH AMENDMENT TO SECOND
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of
May 28, 2009, by and among Wabash National Corporation, a Delaware corporation,
Wabash National, L.P., a Delaware limited partnership, Wabash Wood Products,
Inc. (f/k/a WNC Cloud Merger Sub, Inc.), an Arkansas corporation, FTSI
Distribution Company, L.P., a Delaware limited partnership and Transcraft
Corporation, a Delaware corporation (collectively, “Borrowers”), Continental
Transit Corporation, an Indiana corporation, Wabash National Services, L.P., a
Delaware limited partnership, Wabash National Trailer Centers, Inc., a Delaware
corporation, Wabash Financing LLC, a Delaware limited liability company,
National Trailer Funding, L.L.C., a Delaware limited liability company, Cloud
Oak Flooring Company, Inc., an Arkansas corporation, Wabash National
Manufacturing, L.P. (f/k/a Wabash National Lease Receivables, L.P.), a Delaware
limited partnership (collectively, “Guarantors”), the Lenders party hereto, and
Bank of America, N.A., a Rhode Island corporation (“Agent”), as Agent for the
Lenders.
R E C I T A L S:
     WHEREAS, Agent, Lenders and Borrowers have entered into certain financing
arrangements pursuant to the Second Amended and Restated Loan and Security
Agreement, dated as of March 6, 2007, by and among Agent, the Lenders party
thereto and Borrowers (as the same may have heretofore been or may hereafter be
further amended, modified, supplemented, extended, renewed, restated or replaced
(the “Loan Agreement”));
     WHEREAS, Borrowers, Agent and Lenders have entered into that certain
Forbearance Agreement and Third Amendment to Second Amended and Restated Loan
and Security Agreement dated April 28, 2009, by and among Borrowers, Guarantors,
the Lenders party thereto and Agent (the “Forbearance Agreement”); and
     WHEREAS, the Borrowers, Agent and Lenders have agreed to amend the Loan
Agreement and the Forbearance Agreement in certain respects, and the Agent and
Lenders are willing to do so on the terms and conditions specified herein.
     THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
SECTION 1. DEFINITIONS
     All capitalized terms used herein (including the recitals hereto) shall
have the respective meanings ascribed thereto in the Loan Agreement unless
otherwise defined herein.

 



--------------------------------------------------------------------------------



 



SECTION 2. ACKNOWLEDGMENTS
          2.1. Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of the close of business on May 28, 2009, Borrowers
are, jointly and severally, indebted to Agent and Lenders in respect of the
Revolving Credit Loan in the principal amount of $57,013,659.96. All Loans,
together with interest accrued and accruing thereon, and all fees, costs,
expenses and other charges now or hereafter payable by Borrowers to Agent and
Lenders, are unconditionally owing by Borrowers to Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
          2.2. Acknowledgment of Security Interests. Each Borrower hereby
acknowledges, confirms and agrees that Agent, for the benefit of itself and
Lenders, has and shall continue to have valid, enforceable and perfected
first-priority liens upon and security interests in all of the real and personal
property of each Borrower and each Guarantor heretofore granted to Agent
pursuant to the Loan Agreement and the Other Agreements or otherwise granted to
or held by Agent, subject only to Permitted Liens.
          2.3. Binding Effect of Documents. Each Borrower and each Guarantor
hereby acknowledges, confirms and agrees that: (a) each of the Loan Agreement
and the Other Agreements to which it is a party has been duly executed and
delivered to Agent by such Borrower and such Guarantor, and each is and shall
remain in full force and effect as of the date hereof except as modified
pursuant hereto, (b) the agreements and obligations of such Borrower or
Guarantor contained in such documents and in this Amendment constitute the
legal, valid and binding obligations and liabilities of such Borrower or
Guarantor, enforceable against it in accordance with their respective terms, and
such Borrower or Guarantor has no valid defense to the enforcement of such
obligations and liabilities, and (c) Agent and Lenders are and shall be entitled
to the rights, remedies and benefits provided for under the Loan Agreement and
the Other Agreements and applicable law.
SECTION 3. AMENDMENT TO FORBEARANCE AGREEMENT
          3.1. Section 3.2(a) of the Forbearance Agreement is hereby amended by
amending and restating clause (i) of such Section in its entirety as follows:
“(i) July 31, 2009 or”.
SECTION 4. AMENDMENTS TO LOAN AGREEMENT
          4.1. The following new defined terms are hereby added to Appendix A of
the Loan Agreement in its respective alphabetical order therein:
     “Amendment No. 4 Date” — May 28, 2009.
     “Trailer Storage Lease” — a lease agreement between a Guarantor, as lessor,
and an lessee identified in writing to Agent and Lenders prior, to store no more
than 150 trailers owned by such lessee on the real Property owned or leased by
such Borrower.

-2-



--------------------------------------------------------------------------------



 



          4.2. The definition of “Applicable Margin” in Appendix A of the Loan
Agreement is hereby amended and restated in its entirety as follows:
     “Applicable Margin” — from the Amendment No. 4 Date, the percentages set
forth below with respect to the Base Rate Portion, the LIBOR Portion and the
Unused Line Fee.

         
Base Rate Portion
    2.75 %
LIBOR Portion
    4.25 %
Unused Line Fee
    0.25 %

          4.3. The definition of “Borrowing Base” in Appendix A of the Loan
Agreement is hereby amended by amending and restating clause (ii) of such
definition in its entirety as follows:

  (ii)   an amount equal to the sum of

  (a)   85% of the net amount of Eligible Accounts outstanding at such date;
plus     (b)   the least of (i) 85% of the net orderly liquidation percentage of
Eligible Inventory at such date and (ii) the sum of (A) 85% of the net orderly
liquidation value of Eligible Trailer Inventory at such date, plus (B) 75% of
the value of Eligible Bill and Hold Inventory at such date, plus (C) 70% of the
value of Eligible Inventory consisting of raw materials or parts (including Bill
and Hold Inventory not constituting Eligible Bill and Hold Inventory) at such
date, plus (D) 50% of the value of Eligible Inventory consisting of
work-in-process at such date; plus     (c)   (i) at all times prior to the Fixed
Asset Election Date, the Fixed Asset Sublimit or (ii) at all times on and after
the Fixed Asset Election Date, the least of (A) the Maximum Fixed Asset Amount
or (B) the sum of (x) 85% of the net orderly liquidation value of Eligible
Equipment at such date and (y) 65% of the fair market value of Eligible Real
Property at such date; minus     (d)   (i) $17,500,000, at all times on or after
the Amendment No. 4 Date through and including July 31, 2009 or (ii)
$22,500,000, at all times after July 31, 2009.

          4.4. The definition of “Eligible Account” in Appendix A of the Loan
Agreement is hereby amended by amending and restating clause (iv) of such
definition in its entirety as follows:

-3-



--------------------------------------------------------------------------------



 



     (iv) the total unpaid Accounts of the Account Debtor exceed (a) 30% of the
net amount of all Eligible Accounts in the case of Schneider National, Inc. and
its Affiliates, (b) from the Amendment No. 4 Date through and until July 31,
2009, 50% of the net amount of all Eligible Accounts in the case of Old Dominion
Freight Line, Inc. and FedEx Freight System, Inc., (c) 30% of the net amount of
all Eligible Accounts in the case of any Account Debtor rated 5A2 or better by
Dun & Bradstreet, and the Affiliates of such Account Debtor or (d) 20% of the
net amount of all Eligible Accounts in the case of any other Account Debtor, but
in each case only to the extent of such excess; or
          4.5. Section 8.1.3 of the Loan Agreement is hereby amended by:
(i) amending clause (v) thereof by deleting the word “and” after the semicolon,
(ii) amending clause (vi) thereof by deleting the period and adding “; and” at
the end of the clause, and (iii) adding at the end thereof a new clause (vii) to
read as follows:
     (vii) On the third Business Day of each calendar week from and after the
Amendment No. 4 Date, Borrowers shall deliver to Agent, in form reasonably
acceptable to Agent, a report (1) setting forth a 13-week cash flow forecast for
Wabash and its Subsidiaries, on a Consolidated and consolidating basis, along
with a comparison of the actual and projected cash flow statements for the
immediately preceding calendar week, with appropriate supporting details and
such other supporting materials as Agent shall reasonably request and
(2) identifying the reasons for any significant variations.
          4.6. Section 8.2.9 of the Loan Agreement is hereby amended by
inserting the following proviso at the end of clause (v) thereof:
     ; provided that any Guarantor may enter into the Trailer Storage Lease on
or prior to the termination of the Forbearance Period (as defined in that
certain Forbearance Agreement and Third Amendment to Second Amended and Restated
Loan and Security Agreement dated April 28, 2009, by and among Borrowers,
Guarantors, the Lenders party thereto and Agent (as amended, restated
supplemented or otherwise modified from time to time, the “Forbearance
Agreement”)) notwithstanding the existence of the Existing Defaults (as defined
in the Forbearance Agreement).
          4.7. Exhibit 7.1.16 to the Loan Agreement is hereby amended and
restated in its entirety in the form that is attached hereto.
          4.8. Exhibit 7.1.20 to the Loan Agreement is hereby amended and
restated in its entirety in the form that is attached hereto.
          4.9. Exhibit 8.1.4 to the Loan Agreement is hereby amended and
restated in its entirety in the form that is attached hereto.

-4-



--------------------------------------------------------------------------------



 



SECTION 5. COVENANTS
          5.1. Strategic Report. On or before June 15, 2009, Borrowers shall
deliver to Agent a written report detailing the strategic business alternatives,
in form and substance satisfactory to Agent.
          5.2. Default Interest. Agent and Lenders hereby agree that solely
during the Forbearance Period and subject to the terms and conditions of this
Amendment, Lenders shall not institute the default rate of interest set forth in
Section 2.1.2 of the Loan Agreement.
SECTION 6. REPRESENTATIONS AND WARRANTIES
     Each Borrower hereby represents, warrants and covenants as follows:
          6.1. Representations in the Loan Agreement, Other Agreements. Each of
the representations and warranties made by or on behalf of each Borrower and
each Guarantor to Agent and Lenders in the Loan Agreement or any of the Other
Agreements was true and correct when made, and is, except for the Existing
Defaults (as defined in the Forbearance Agreement), true and correct on and as
of the date of this Amendment with the same full force and effect as if each of
such representations and warranties had been made by such Borrower or such
Guarantor on the date hereof and in this Amendment, except for such
representations and warranties limited by their terms to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.
          6.2. Binding Effect of Documents. This Amendment has been duly
authorized, executed and delivered to Agent and Lenders by each Borrower and the
Consent and Reaffirmation has been duly authorized, executed and delivered to
Agent and Lenders by each Guarantor and each is enforceable in accordance with
its terms and is in full force and effect.
          6.3. No Conflict. The execution, delivery and performance of this
Amendment by each Borrower will not violate any requirement of law or
contractual obligation of any Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues.
SECTION 7. CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AMENDMENT
          The effectiveness of the terms and provisions of Section 3.2 of this
Amendment shall be subject to the receipt by Agent of each of the following, in
form and substance satisfactory to Agent:
          7.1. an original of this Amendment, duly authorized, executed and
delivered by Borrower;
          7.2. a copy of the Consent and Reaffirmation attached hereto as
Exhibit A, duly authorized, executed and delivered by each signatory thereto;

-5-



--------------------------------------------------------------------------------



 



          7.3. each agreement, document and instrument requested by Lender in
connection with this Amendment; and
          7.4. all proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel.
SECTION 8. MISCELLANEOUS
          8.1. Effect of Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Loan Agreement and the Other Agreements are
intended or implied and in all other respects the Loan Agreement and the Other
Agreements hereby are ratified, restated and confirmed by all parties hereto as
of the effective date hereof. To the extent of conflict between the terms of
this Amendment, the Loan Agreement and the Other Agreements, the terms of this
Amendment shall govern and control. The Loan Agreement and this Amendment shall
be read and construed as one agreement.
          8.2. Costs and Expenses. Each Borrower absolutely and unconditionally
agrees to pay to Agent, on demand by Agent at any time, whether or not all or
any of the transactions contemplated by this Amendment are consummated: all
reasonable fees and disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution or delivery of this Amendment and any
agreements contemplated hereby and reasonable expenses which shall at any time
be incurred or sustained by Agent or any participant of Agent or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Amendment and any agreements contemplated hereby.
          8.3. Further Assurances. At Borrowers’ expense, the parties hereto
shall execute and deliver such additional documents and take such further action
as may be necessary or desirable to effectuate the provisions and purposes of
this Amendment.
          8.4. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
          8.5. Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other document furnished in
connection with this Amendment shall survive the execution and delivery of this
Amendment and such other documents, and no investigation by Agent or any closing
shall affect the representations and warranties or the right of Agent to rely
upon them.
          8.6. Release.
          (a) In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower and each Guarantor
executing a Consent and Reaffirmation in the form attached hereto, on behalf of
itself and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys,

-6-



--------------------------------------------------------------------------------



 



employees, agents and other representatives (such Borrowers, such Guarantors and
all such other Persons being hereinafter referred to collectively as the
“Releasing Parties” and individually as a “Releasing Party”), hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent
and Lenders, and their respective successors and assigns, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent and such Lenders and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every kind and nature,
known or unknown, suspected or unsuspected, at law or in equity, which any
Borrower or any Guarantor or any of their respective successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the date of this Amendment, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Amendment,
the Loan Agreement, or the Other Agreements or transactions hereunder or
thereunder.
          (b) Each Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
          (c) Each Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.
          8.7. Covenant Not to Sue. Each of the Releasing Parties hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Borrower or any Guarantor pursuant to
Section 8.6 above. If any Releasing Party violates the foregoing covenant, each
Borrower and each Guarantor, for itself and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
          8.8. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment.
          8.9. Reviewed by Attorneys. Each Borrower and each Guarantor
represents and warrants to Agent and Lenders that it (a) understands fully the
terms of this Amendment and the consequences of the execution and delivery of
this Amendment, (b) has been afforded an opportunity to discuss this Amendment
with, and have this Amendment reviewed by, such

-7-



--------------------------------------------------------------------------------



 



attorneys and other persons as such Borrower and such Guarantor may wish, and
(c) has entered into this Amendment and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Amendment
and the other documents executed pursuant hereto or in connection herewith.
          8.10. Governing Law: Consent to Jurisdiction and Venue. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED IN THE LOAN AGREEMENT AND ANY OF THE OTHER
AGREEMENTS, THIS AMENDMENT, THE LOAN AGREEMENT AND THE OTHER AGREEMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH BORROWER HEREBY
CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN COOK COUNTY,
ILLINOIS SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ANY BORROWER AND AGENT AND/OR LENDERS PERTAINING TO THIS
AMENDMENT OR THE LOAN AGREEMENT OR THE OTHER AGREEMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AMENDMENT OR THE LOAN AGREEMENT OR ANY OF THE OTHER
AGREEMENTS; AND FURTHER PROVIDED, THAT NOTHING IN THIS AMENDMENT SHALL BE DEEMED
OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF AGENT OR ANY LENDER. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND SUCH BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE
OF SUCH PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THE LOAN AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER THE SAME HAS BEEN POSTED.
          8.11. Mutual Waiver of Jury Trial. THE PARTIES HERETO WAIVE ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY
DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER AND
BORROWER ARISING OUT OF, CONNECTED WITH,

-8-



--------------------------------------------------------------------------------



 



RELATED OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION
WITH THIS AMENDMENT OR THE LOAN AGREEMENT OR THE OTHER OTHER AGREEMENTS OR THE
TRANSACTIONS RELATED THERETO.
          8.12. Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is executed and delivered as of the day
and year first above written.

                  BORROWERS:    
 
                WABASH NATIONAL CORPORATION    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                WABASH NATIONAL, L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc.,    
 
      its General Partner    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                WABASH WOOD PRODUCTS, INC. (f/k/a WNC         Cloud Merger Sub,
Inc.)    
 
           
 
  By:
Name:   /s/ Lawrence M. Cuculic
 
Lawrence M. Cuculic    
 
  Title:   Secretary    
 
                FTSI DISTRIBUTION COMPANY, L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc.,    
 
      its General Partner    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                TRANSCRAFT CORPORATION    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Vice President Treasurer    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:    
 
                CONTINENTAL TRANSIT CORPORATION    
 
           
 
  By:
Name:   /s/ Lawrence M. Cuculic
 
Lawrence M. Cuculic    
 
  Title:   Secretary    
 
                WABASH NATIONAL SERVICES, L.P.    
 
           
 
  By:   Wabash National Trailer Centers, Inc.,    
 
      its General Partner    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                WABASH NATIONAL TRAILER CENTERS, INC.    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Vice President Treasurer    
 
                WABASH FINANCING LLC    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Treasurer, Manager    
 
                NATIONAL TRAILER FUNDING, L.L.C.    
 
           
 
  By:   Wabash National Trailer Centers, Inc.,    
 
      its Sole Member    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Vice President Treasurer    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement





--------------------------------------------------------------------------------



 



             
 
                WABASH NATIONAL MANUFACTURING, L.P.         (f/k/a Wabash
National Lease Receivables, L.P.)    
 
           
 
  By:   Wabash National Corporation,
its General Partner    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                CLOUD OAK FLOORING COMPANY, INC.    
 
           
 
  By:
Name:   /s/ Robert J. Smith
 
Robert J. Smith    
 
  Title:   Treasurer    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                AGENT:    
 
                BANK OF AMERICA, N.A.,              as Agent and as a Lender    
 
           
 
  By:
Name:   /s/ Jason Riley
 
Jason Riley    
 
  Title:   Senior Vice President    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                LENDER:    
 
                PNC BANK, N.A.    
 
           
 
  By:
Name:   /s/ Eric L. Moore
 
Eric L. Moore    
 
  Title:   Vice President    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                LENDER:    
 
                FIFTH THIRD BANK    
 
           
 
  By:
Name:   /s/ Evan J. Chu
 
Evan J. Chu    
 
  Title:   Officer    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                LENDER:    
 
                WELLS FARGO FOOTHILL, LLC    
 
           
 
  By:
Name:   /s/ Krista Wade
 
Krista Wade    
 
  Title:   Assistant Vice President    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                LENDER:    
 
                JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:
Name:   /s/ Michael P. Gutia
 
Michael P. Gutia    
 
  Title:   Vice President    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                LENDER:    
 
                NATIONAL CITY BUSINESS CREDIT, INC.    
 
           
 
  By:
Name:   /s/ Todd W. Milenius
 
Todd W. Milenius    
 
  Title:   Vice President    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



             
 
                LENDER:    
 
                GENERAL ELECTRIC CAPITAL CORPORATION    
 
           
 
  By:
Name:   /s/ Rebecca L. Milligan
 
Rebecca L. Milligan    
 
  Title:   Duly Authorized Signatory    

Signature Page to First Amendment to Forbearance Agreement and Fourth Amendment
to Second Amended and Restated Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT AND REAFFIRMATION
          Continental Transit Corporation, an Indiana corporation, Wabash
National Services, L.P., a Delaware limited partnership, Wabash National Trailer
Centers, Inc., a Delaware corporation, Wabash Financing LLC, a Delaware limited
liability company, National Trailer Funding, L.L.C., a Delaware limited
liability company, Cloud Oak Flooring Company, Inc., an Arkansas corporation,
Wabash National Manufacturing, L.P. (f/ka/ Wabash National Lease Receivables,
L.P.), a Delaware limited partnership (each, a “Guarantor” and collectively, the
“Guarantors”), each hereby (i) acknowledges receipt of a copy of the foregoing
First Amendment to Forbearance Agreement and Fourth Amendment to Second Amended
and Restated Loan and Security Agreement (the “Amendment”) among Guarantors,
Wabash National Corporation, a Delaware corporation, Wabash National, L.P., a
Delaware limited partnership, Wabash Wood Products, Inc. (f/k/a WNC Cloud Merger
Sub, Inc.), an Arkansas corporation, FTSI Distribution Company, L.P., a Delaware
limited partnership and Transcraft Corporation, a Delaware corporation
(collectively, the “Borrowers”), the Lenders party thereto and Bank of America,
N.A., a Rhode Island corporation (“Agent”); (ii) consents to Borrowers’
execution and delivery of the Amendment (iii) reaffirms its obligations under
the Other Agreements to which such Guarantor is a party; (iv) agrees to be bound
by the Amendment, including Section 8.6 and Section 8.7 of the Amendment; and
(v) affirms that nothing contained in the Amendment, except as specifically
stated therein, shall modify in any respect whatsoever any Other Agreement to
which it is a party.
          Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, such Guarantor understands that
Agent and Lenders have no obligation to inform such Guarantor of such matters in
the future or to seek such Guarantor’s acknowledgment or agreement to future
amendments, waivers or consents, and nothing herein shall create such a duty.
          Each of the undersigned further agrees that after giving effect to the
Amendment, each Guaranty and all such other Other Agreements shall remain in
full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has executed this Consent and
Reaffirmation on and as of the date of the Amendment.

              GUARANTORS:
 
            CONTINENTAL TRANSIT CORPORATION
 
       
 
  By:   /s/ Lawrence M. Cuculic
 
            Name: Lawrence M. Cuculic     Title: Secretary
 
            WABASH NATIONAL SERVICES, L.P.
 
       
 
  By:   Wabash National Trailer Centers, Inc.,
 
      its General Partner
 
       
 
  By:   /s/ Robert J. Smith
 
            Name: Robert J. Smith     Title: Vice President Treasurer
 
            WABASH NATIONAL TRAILER CENTERS, INC.
 
       
 
  By:   /s/ Robert J. Smith
 
            Name: Robert J. Smith     Title: Vice President Treasurer
 
            WABASH FINANCING LLC
 
       
 
  By:   /s/ Robert J. Smith
 
            Name: Robert J. Smith     Title: Treasurer, Manager
 
            NATIONAL TRAILER FUNDING, L.L.C.
 
       
 
  By:   Wabash National Trailer Centers, Inc.,
 
      its Sole Member
 
       
 
  By:   /s/ Robert J. Smith
 
            Name: Robert J. Smith     Title: Vice President Treasurer

Signature Page to Consent and Reaffirmation to First Amendment to Forbearance
Agreement and Fourth Amendment to Second Amended and Restated Loan and Security
Agreement

 



--------------------------------------------------------------------------------



 



              WABASH NATIONAL MANUFACTURING, L.P.     (f/k/a Wabash National
Lease Receivables, L.P.)
 
       
 
  By:   Wabash National Corporation,
 
      its General Partner
 
       
 
  By:   /s/ Robert J. Smith
 
            Name: Robert J. Smith     Title: Senior Vice President and Chief
Financial Officer
 
            CLOUD OAK FLOORING COMPANY, INC.
 
       
 
  By:   /s/ Robert J. Smith
 
            Name: Robert J. Smith     Title: Treasurer

Signature Page to Consent and Reaffirmation to First Amendment to Forbearance
Agreement and Fourth Amendment to Second Amended and Restated Loan and Security
Agreement

 